            Case 1:20-cv-00596-AWI-SAB Document 40 Filed 10/23/20 Page 1 of 2



1
2
3
4
5
6
7
8                                     UNITED STATES DISTRICT COURT

9                                    EASTERN DISTRICT OF CALIFORNIA

10
11   DARONTA T. LEWIS,                                  )   Case No.: 1:20-cv-00596-AWI-SAB (PC)
                                                        )
12                    Plaintiff,                        )
                                                        )   ORDER DENYING PLAINTIFF’S MOTION
13             v.                                           FOR APPOINTMNET OF COUNSEL, WITHOUT
                                                        )   PREJUDICE
14                                                      )
     DR. G. UGWUEZE, et al.,
                                                        )   (ECF No. 35)
15                                                      )
                      Defendants.                       )
16                                                      )
                                                        )
17                                                      )
18             Plaintiff Daronta T. Lewis is proceeding pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20             Currently before the Court is Plaintiff’s motion for appointment of counsel, filed October 22,
21   2020.
22             Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.
23   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require any attorney to represent
24   plaintiff pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern
25   District of Iowa, 490 U.S. 296, 298 (1989). However, in certain exceptional circumstances the court
26   may request the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at
27   1525.
28   ////
                                                            1
        Case 1:20-cv-00596-AWI-SAB Document 40 Filed 10/23/20 Page 2 of 2



1             Without a reasonable method of securing and compensating counsel, the court will seek

2    volunteer counsel only in the most serious and exceptional cases. In determining whether

3    “exceptional circumstances exist, the district court must evaluate both the likelihood of success on the

4    merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the complexity of the

5    legal issues involved.” Id. (internal quotation marks and citations omitted).

6             In the present case, the Court does not find the required exceptional circumstances. Even if it

7    assumed that plaintiff is not well versed in the law and that he has made serious allegations which, if

8    proved, would entitle him to relief, his case is not exceptional. The Court is faced with similar cases

9    almost daily. While the Court recognizes that Plaintiff is at a disadvantage due to his pro se status and

10   his incarceration, the test is not whether Plaintiff would benefit from the appointment of counsel. See

11   Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986) (“Most actions require development of

12   further facts during litigation and a pro se litigant will seldom be in a position to investigate easily the

13   facts necessary to support the case.”) Circumstances common to most prisoners, such as lack of legal

14   education and limited law library access, do not establish exceptional circumstances that would

15   warrant a request for voluntary assistance of counsel. The test is whether exception circumstances

16   exist and here, they do not. Although Plaintiff contends that he does not have sufficient access to the

17   law library while he is out to court and housed at Contra Costa County Jail, Plaintiff’s present filing of

18   the instant motion, along with motions requesting a settlement conference, and return of his legal

19   property demonstrate otherwise. (See ECF Nos. 33, 34, 35, 36.) Furthermore, at this stage of the

20   proceedings, the Court cannot determine that Plaintiff is likely to proceed on the merits. Accordingly,

21   Plaintiff’s motion for appointment of counsel is denied, without prejudice.

22
23   IT IS SO ORDERED.

24   Dated:     October 23, 2020
25                                                        UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                           2
